DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             VALERY LAVRIK,
                                Appellant,

                                      v.

                 FLORIDA DEPARTMENT OF REVENUE
                       O/B/O LUBOV LAVRIK,
                             Appellee.

                              No. 4D21-3301

                              [ April 20, 2022 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    Sarah     Willis,    Judge;     L.T.    Case     No.
502014DR011639XXXXNB.

  Troy William Klein of the Law Office of Troy W. Klein, P.A., West Palm
Beach, for appellant.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellee.

                          CONFESSION OF ERROR

MAY, J.

   A father appeals an order on the Department of Revenue’s [DOR’s]
Amended Motion for Contempt which found him in contempt for failing to
pay child support. He argues the trial court erred in failing to make
statutorily required findings. The DOR filed a Confession of Error.

   In the Confession of Error, the DOR agrees the trial court erred in failing
to make findings regarding the father’s ability to pay the purge amount.
See Bowen v. Bowen, 471 So. 2d 1274 (Fla. 1985). We therefore reverse
and remand the case to the trial court for further proceedings consistent
with this opinion.

   Reversed and Remanded.

CONNER, C.J., and WARNER, J., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2